Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5, 7-8, and 10-16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Inglese (US 2018/0184989).
As per claims 1 and 12, Inglese teaches, a method and device for predicting anatomical landmarks, the method comprising: receiving a medical lateral head image of a subject (Inglese, fig.9C represents the head image); predicting landmarks in the medical lateral head image using a landmark prediction model configured to predict the anatomical landmarks in the medical lateral head image (Inglese, fig.9C and ¶[0099] “The system computes a probable location for a particular landmark or anatomical feature based on a model or based on learned data, for example”   ); and providing an image with the landmark marked (Inglese, ¶[0099] “An override instruction 162 is displayed, along with a repositioning instruction 164 for repositioning the reference mark according to the calculated information from the system.”  ).

As per claims 2 and 13, Inglese teaches, the method of claim 1, further comprising predicting coordinates of a lateral facial region in the medical lateral head image using a lateral facial region prediction model configured to predict the lateral facial region including a lateral facial part in the 

As per claims 3 and 14, Inglese teaches, the method of claim 2, wherein predicting of the landmarks includes: predicting x-axial and y-axial coordinates of the landmarks in the lateral facial region, on the basis of the medical lateral head image and the coordinates of the lateral facial region, using the landmark prediction model; and creating at least one file of xml, json, and csv files including the landmarks and the x-axial and y-axial coordinates, and wherein the providing of an image with the landmark marked further includes providing an image with positions of the landmarks marked in the medical lateral head image on the basis of the medical lateral head image and at least one file of the xml, json, and csv files ( Inglese, ¶[0117] “Project the x axis of the maxilla inertia system (that is, the eigenvectors) to the x-z plane of the t-reference system and compute an angle MX1_RF between the z axis of the t-reference system and the projection;” and fig.9C seeing X and Y axis coordinates being predicted, and the type of file would be obvious to try and a design choice given the specific configuration of the computer shown in fig.9C  ).

As per claim 5, Inglese teaches, the method of claim 2, wherein the lateral facial region prediction model is a model learned through receiving the medical lateral head image for learning with coordinates of the lateral facial region determined in advance (Inglese, fig. 9C 152 represents medical lateral head image), and predicting the lateral facial region in the medical lateral head image for learning on the basis of the coordinates of the lateral facial region and a pattern of the medical lateral head image for learning (Inglese, ¶[0099] “The system computes a probable location for a particular landmark or anatomical feature based on a model or based on learned data, for example. When the operator entry appears to be inaccurate, message 160 displays, along with an optional alternate location 416.”   ).

As per claims 7 and 15, Inglese teaches, the method of claim 1, further comprising measuring at least one selected from a size of a maxillofacial frame, a growth direction of the maxillofacial frame, and a degree of protrusion of sets of teeth of the subject on the basis of the landmarks (Inglese, ¶[0227] “using the computed cephalometric parameters, one or more results indicative of maxillofacial asymmetry.” ). 

As per claims 8 and 16, Inglese teaches, the method of claim 1, further comprising: converting the medical lateral head image into a monochrome image; and vectorizing the monochrome image when the received medical lateral head image is an RGB color image (Inglese, ¶[0073] “display in a different color or at a markedly different intensity or gray scale value than other image or information content”).

As per claim 10, Inglese teaches, the method of claim 1, wherein the landmark is at least one selected from the group consisting of an A-point, a B-point, an ANS (Anterior nasal spine), an AN (Antegonial notch), an articulare, a basion, a C (Cervical point), a condylion, a columella, a CL (Corpus Left), a dorsum of nose, a glabella, a gnathion, a gonion, an infradentale, an LICT (Lower incisor crown tip), an LIRT (Lower incisor root tip), an LMDP (Lower molar distal point), an LMMP (Lower molar mesial point), an Li (Labrale inferius), an Ls (Labrale superius), an LE (Lower embrasure), a lower lip, a menton, a nasion, a nasal bridge, an orbitale, a PM point, a PNS (Posterior nasal spine), a porion, a pogonion, a Pn (Pronasale), a Pt (Pterygoid point), an Rl point, an R3 point, an RD (Ramus down), a sella, an Sd (Supradentale), a soft tissue A point, a soft tissue B point, a Gn' (Soft tissue Gnathion), an Me' (Soft tissue Menton), an N' (Soft tissue Nasion), a Pg' (Soft tissue Pogonion), an Stmi (Stomion inferius), an Stms (Stomion superius), an SM point (Submandibular point), an Sn (Subnasale), a UICT (Upper incisor crown tip), a UIRT (Upper incisor root tip), a UMDP (Upper molar distal point), a UMMP (Upper molar mesial point), a UE (Upper embrasure), an upper lip, a mandibular outline 1, a mandibular outline 2, a mandibular outline 3, a mandibular outline 4, a mandibular outline 5, a mandibular outline 6, a maxilla outline 1, a maxilla outline 2, a maxilla outline 3, a maxilla outline 4, a maxilla outline 5, a maxilla outline 6, a maxilla outline 7, a maxilla outline 8, a maxilla outline 9, a maxilla outline 10, a maxilla outline 11, a symphysis outline 1, a symphysis outline 2, a symphysis outline 3, and a symphysis outline 4 that are determined in advance as lateral cephalometric landmarks for orthodontics (Inglese, ¶[0205] “Asymmetric matching basic bones upper/lower anterior relations with anterior maxilla deviation”  ).

As per claim 11, Inglese teaches, the method of claim 1, wherein the landmark prediction model is a model learned by: receiving the medical lateral head image for learning with coordinates of a plurality of landmarks predetermined in advance for a lateral facial region (Inglese, fig.9C 152 lateral head image  ); and predicting coordinates of the plurality of landmarks in the medical lateral head image for learning on the basis of a shape formed by the coordinates of the plurality of landmarks in the medical lateral head image for learning (Inglese, fig.9C seeing the landmarks in the medical lateral head image).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Inglese (US 2018/0184989) in view of Muchhala (US 2018/0333063).
As per claims 4 and 18, Inglese teaches, the method of claim 2. 
Inglese does not clearly teach, however Muchhala teaches, wherein the landmark prediction model is a model learned to predict the landmarks in the medical lateral head image on the basis of a gradient boosting algorithm (Muchhala, ¶[0053] “An optimization technique such as gradient descent and backpropagation is used to update the weights in each layer of the machine learning software module so as to produce closer agreement between the abnormality probability predicted by the machine learning software module, and the presence of the abnormality.” The machine learning software represents gradient booting algorithm, which is also used for head images in fig.11 ), and the lateral facial region prediction model is a model learned to predict the lateral facial region in the medical lateral head image on the basis of a support vector machine algorithm (Muchhala, ¶[0058] “This calculates the magnetic field vector at a given point in space, caused by a specific movement of current.”).
At the time of the effective filing date it would have been obvious to one of ordinary skill in the art to modify Inglese with Muchhala’s ability to use the gradient algorithm to be able to improve the machine learning. 
The motivation would have been to replace the algorithm in ¶[003]  Inglese and make the symtem more user effective and efficient.  

Allowable Subject Matter
Claims 6, 9 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANTIAGO GARCIA whose telephone number is (571)270-5182.  The examiner can normally be reached on Monday-Friday 9:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Le Vu can be reached on (571) 272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SANTIAGO GARCIA/Primary Examiner, Art Unit 2668                                                                                                                                                                                                        
/SG/